Citation Nr: 1205114	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD) prior to September 9, 2008.  

2.  Entitlement to a rating in excess of 70 percent for service-connected PTSD from September 9, 2008.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to PTSD prior to September 9, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In part, the October 2006 rating decision confirmed and continued a 50 percent disability rating for the service-connected post traumatic stress disorder (PTSD) (effective from March 25, 2002).  During the course of the appeal the RO, in a November 2009 rating decision, assigned a 70 percent disability evaluation, effective from September 9, 2008 (the date of receipt of various service connection claims).  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before a Decision Review Officer (DRO) at a hearing conducted at the RO in September 2008.  A copy of the hearing transcript (transcript) has been associated with the claims folder.  He also informed the Board in September 2011 that he was unable to attend a hearing which had been scheduled to be conducted by a Veterans Law Judge at the RO on September 13, 2011.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In the current appeal, the issue before the Board involves the degree of disability of the Veteran's service-connected PTSD.  During the current appeal, the Veteran has asserted that he is unable to work, at least in part, as a result of his worsening psychiatric problems.  See page three of transcript.  Accordingly, the Board, while mindful of the fact that TDIU was granted by the RO in November 2009 (with an effective date of September 9, 2008, assigned) concludes that the issue of entitlement to a TDIU due to PTSD has been reasonably raised by the record and that therefore the Board does have jurisdiction over this claim.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the clinical signs and manifestations of the service-connected PTSD are shown to have been productive of a disability picture that more nearly approximate that of social and industrial impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, due to such symptoms as suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work-like setting); at no time during the appeal period has the symptoms of the Veteran's service-connected PTSD been shown to have resulted in total occupational and social impairment.  

2.  Prior to September 9, 2008, the competent evidence of record indicates the Veteran's service-connected PTSD disability rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to September 9, 2008, the scheduler criteria for the assignment of a 70 percent rating, but no higher, for the Veteran's PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  From September 9, 2008, the scheduler criteria for the assignment of a rating in excess of 70 percent for the Veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  Prior to September 9, 2008, the criteria for a total disability evaluation based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the instant increased rating claims for the Veteran's service-connected PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO did provide the appellant with notice in June 2006, prior to the decision on the claim in October 2006.  That letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also mailed a letter in April 2008 which included all pertinent and necessary Vazquez-notice language.  This letter of course was sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the April 2008 notice provided to the Veteran was not given prior to the first adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were provided, the Veteran's claim was readjudicated in a December 2006 Statement of the Case (SOC) and in May 2008 and January 2010 Supplement SOCs (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded VA examinations in July 2006, and in March and April 2009.  To that end, as noted, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were all predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.  There are also of record numerous psychiatric-based VA outpatient treatment records, dated throughout the entire appeal period, which include pertinent and probative findings.  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in April 2009.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in September 2008 at a hearing conducted by a DRO.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Board does here observe that the most recent SSOC was issued by the RO in January 2010, and that VA outpatient medical records dated subsequent to that time have been associated with the Veteran's claims folder.  The Board has reviewed these records.  And, in light of the favorable disposition of these matters, the Board is of the opinion that the Veteran is not prejudiced by not returning the outpatient records to the RO for initial review.  

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges, and as demonstrated by the facts of this case, that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD has, throughout the appeal, been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this, in pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

Scores ranging from 21 to 30 is indicated where "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately,, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See DSM-IV.

A score of 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 




Factual Background

The Veteran submitted an increased rating claim for his service-connected PTSD on May 1, 2006.  At that time, the disability was rated as 50 percent disabling pursuant to Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  This claim was denied by the RO in October 2006 (and appealed by the Veteran), but the RO later, in November 2009, increased the disability evaluation assigned to the PTSD to 70 percent, effective from September 9, 2008.  

The Veteran contends that the severity of his PTSD more closely approximate those necessary for a 70 percent evaluation, rather than a 50 percent evaluation.  See VA Form 9, dated in December 2006.  Also, his accredited representative, as part of a January 2012 Informal Hearing Presentation, indicated that "We argue only that the effective date of the Veteran's increased evaluation from 50 to 70 percent should be reviewed."  

The evidence of record includes a June 2005 VA psychiatric-general physician treatment note which reports that the Veteran was friendly, but highly agitated about mounting hospital bills.  His mood was described as "really screechy," and his affect was irritable and clearly angry.  The examiner commented that the Veteran posed minimal risk of suicide.  PTSD was diagnosed, and a GAF score of 30 was provided.  

An October 2005 VA psychiatric-general physician note shows that the Veteran mentioned that he was taking Remeron, and that he had not been too bad all summer.  He reported buying a boat to go fishing.  Regarding his mood, he mentioned that a little thought could "flip" him out for an entire week.  He denied ever having been suicidal or homicidal.  He did exhibit symptoms pertaining to flashbacks and hypervigilence.  Cognitive functioning, memory, and insight/judgment all showed no impairment.  The diagnoses included PTSD, described as severe and ongoing.  A GAF score of 35 was provided.  

A VA psychiatric/psychosocial assessment report, dated in May 2006, shows that the Veteran gave a history of suicidal thoughts over the years, but denied any attempts.  He mentioned getting some college credits upon his service discharge but never completed college.  Examination showed that the Veteran's mood was described as good, and affect as well-engaged, spontaneous, and articulate.  The Veteran denied ever being suicidal or homicidal.  He complained of periodic sleep problems.  PTSD was diagnosed.  A GAF score of 40 was provided.  

The Veteran was afforded a VA PTSD examination in July 2006.  PTSD was diagnosed, described as chronic and severe, with severe anxiety and panic attacks.  The Veteran reported his involvement in a serious motor vehicle accident in august 2003 which required extensive rehabilitation.  The accident he claimed left him unemployable.  Examination showed the Veteran to be alert and oriented times three.  The Veteran was neither suicidal nor homicidal.  The Veteran bathed daily.  No evidence of a thought disorder was shown.  The Veteran displayed signs of hypervigilence.  He suffered from no delusions, but did have intrusive thoughts about Vietnam.  The examiner commented that the Veteran was unable to work because of accident residuals and severe social dysfunction secondary to PTSD.  A GAF score of 40 was provided; the examiner commented that this was attributable to the Veteran's severe social dysfunction.  

A November 2006 VA psychiatric-general physician note shows that examination of the Veteran revealed the Veteran's mood to be "not good," and his affect dysphoric, disgruntled, cynical, pessimistic, and nihilistic.  Good grooming and hygiene was indicated.  The Veteran did inform the examiner that he had no suicidal ideation but that "I'd like to kill some of these people" [VA claim reviewers].  He complained of trouble sleeping.  A GAF score of 40 was provided, and PTSD was diagnosed.  

Review of a November 2007 VA psychiatric inpatient consult note shows that the Veteran had been abusive with staff, and displaying suicidal ideation.  The Veteran complained of insomnia.  He also otherwise denied any current issues with his PTSD, and while having nightmares commented that he had no recent exacerbation of symptoms.  Examination, however, showed the Veteran's affect to be constricted.  Thought process was logical, linear, and goal-directed.  He denied suicidal or homicidal ideation, and auditory or visual hallucinations.  Insight and judgment were fair.  PTSD was diagnosed, and a GAF score of 50 was provided.  

A VA psychiatric-general physician note, dated in July 2008, includes a GAF score of 42; PTSD, described as severe, was diagnosed.  

The report of a VA PTSD examination afforded the Veteran in March 2009 shows that the Veteran was taking medications for his psychiatric symptoms.  The Veteran informed the examiner that he had no present relationships, and that in the past had failed to maintain long term relationships.  He added he essentially lived an isolated life.  The Veteran denied being suicidal or exhibiting violence or assaultiveness.  Examination showed the Veteran to be clean and neatly groomed.  Speech was normal.  He denied any type of hallucinations.  The Veteran denied having obsessive or ritualistic behavior, but did give a history of panic attacks at least twice a week.  Impulse control appeared to be good.  Immediate memory was shown to be significantly impaired; remote memory was fairly intact.  PTSD was diagnosed, and a GAF score of 50-55 was provided.  

The Veteran was also provided a VA PTSD examination in April 2009.  At this time he informed the examiner that he lived an isolated life, with a very limited number of social interactions.  He denied suicide attempts.  He also denied any current violence or assaultiveness.  Examination showed the Veteran to be casually dressed and fairly groomed.  Speech showed increased rate and tone, but was coherent.  His affect was flat.  Thought processes became circumstantial and required redirection.  He denied any type of hallucinations.  The Veteran denied having obsessive or ritualistic behavior, but did give a history of panic attacks every other day.  PTSD was diagnosed, and a GAF score of 50-55 was provided.  

A September 2009 VA psychology note includes a diagnosis of PTSD, and a GAF score of 60 was provided.  The Veteran added he had recently learned he had leukemia.  Examination showed a mildly depressed mood, normal speech, and grossly intact memory.  He denied suicidal ideation.  

An April 2011 VA home-psychology note shows that the Veteran was seen for monitoring of his PTSD symptoms.  He reported that his mood had been stable, and that getting out of his house on a daily basis prevents him from becoming "too down."  The Veteran mentioned he enjoyed taking his car to car shows.  He did add that he became easily irritated when encountering obstacles of his goals.  The Veteran gave no indication of having suicidal or homicidal thoughts.  

Analysis

PTSD

As noted, the Veteran essentially argues that the severity of his PTSD more closely approximate those necessary for a 70 percent evaluation, rather than a 50 percent evaluation.  

Rating in Excess of 50 Percent Prior to September 9, 2008  

After considering all of the evidence of record, including particularly the GAF scores provided in June 2005 (30), October 2005 (35), May and November 2006 (40), and July 2008 (42), the Board finds that the Veteran's service-connected PTSD, prior to September 9, 2008, warrants a 70 percent rating.  

In this regard, the Board finds noteworthy that, in addition to the above-mentioned multiple GAF scores which clearly indicate severe impairment suffered by the Veteran as a result of his PTSD, the Veteran in May 2006 gave a history of suicidal thoughts over the years.  To this, the Board is mindful that at several other times over the course of the appeal the Veteran denied having suicidal thoughts.  He also, in November 2006, informed a VA examiner that he would like to kill some VA employees.  

Here, the evidence of record more nearly approximates a level of severity necessary to find that a rating of 70 percent for the Veteran's service-connected PTSD should be, for the entire rating period,  assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Rating in Excess of 70 Percent 

The Board has carefully considered the evidence of record and finds that such evidence -- namely the reports referenced above and the March and April 2009 VA PTSD examination reports - do not present a disability picture which more nearly approximates the criteria for a 100 percent rating.  

Specifically, the GAF scores supplied in both March and April 2009 was 50-55.  As noted, this indicates severe to moderate symptoms.  Earlier GAF scores have been as low as 30 but it has never been indicated that his social isolation is total.  Rather, it was described, at worst, as severe.  This, in the opinion of the Board, is not demonstrative of sufficient symptomatology upon which to base the assignment of a 100 percent rating.  Also, at no time has medical findings reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the preponderance of the evidence is against a 100 percent evaluation at any time during the appeal period.

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD now on appeal, the evidence in this case does not show such an exceptional disability picture that the available respective schedular evaluation is inadequate.  The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it is not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran required frequent hospitalization for his PTSD.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



TDIU prior to September 9, 2008

In this decision, the Board grants a 70 percent rating for PTSD prior to September 9, 2008.  The RO has granted a 70 percent rating for PTSD effective September 9, 2008.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for PTSD as a single disability throughout the appeal period.  And, as noted in the INTRODUCTION section, under Rice a TDIU claim is part of an increased rating when such is raised by the record.  It has been.  See page three of transcript.  Service connection is also in effect for Waldenstrom's macroglobulinemia (assigned a 100 percent disability evaluation -- effective from October 28, 2008).  Special monthly compensation has been awarded based upon a single disability rated as 100 percent and a separate disability rated as 60 percent or greater from October 28, 2008.  The Board parenthetically observes that the RO, in November 2009, awarded the Veteran entitlement to TDIU, effective from September 9, 2008, based upon a single service-connected disability (PTSD) rated 70 percent disabling.  

Based on the evidence of record, the Board finds that the Veteran has been, throughout the entire appeal period prior September 9, 2008, precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD alone.  As noted, VA treatment records show that Veteran has had significant and severe difficulties due to his PTSD, as evidenced by the above-cited GAF scores.  His unemployability has been attributed to multiple factors, including his severe social isolation due to his PTSD.  He has been unemployed since August 2003, per his report during a July 2006 VA examination.  The Board concludes that while his initial unemployment reportedly coincided with a motor vehicle accident, the symptoms associated with his PTSD, as described above, cause the evidence to be in relative equipoise as to whether these PTSD symptoms alone cause him to be unemployable prior September 9, 2008.  In resolving all doubt in the Veteran's behalf the Board concludes that the Veteran has been unemployable due to PTSD throughout the appeal period prior September 9, 2008.




ORDER

Prior to September 9, 2008, a 70 percent disability rating, but not greater, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD, from September 9, 2008, is denied.  

Throughout the entire appeal period prior September 9, 2008, entitlement to TDIU due to PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


